DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 06 July 2022, which has been entered and made of record.

Priority
The provisional application 62/786,787 filed on 31 December 2018 does not appear to contain support for the newly added limitations relating to the use of a trained machine learning model.  Therefore, for the purposes of applying prior art, the priority date given to the current claims is the filing date of 30 December 2019.
	
Claim Rejections - 35 USC § 112
The previous rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (US 2005/0251065; hereinafter "Henning") in view of Daley et al. (US 2018/0233222; hereinafter "Daley").
Regarding claim 1, Henning discloses A method comprising: receiving first continuous motion capture data representing dynamic motion of at least one of a bone or a joint of a subject user while performing a physical movement ("capturing anatomical and movement data of relatively moving individual parts of the genicular anatomy using a tracking and/or motion capturing method," para. 8); generating, based on the first continuous motion capture data, a three dimensional (3D) visualization comprising a virtual avatar performing the physical movement ("using the captured anatomical and movement data to display on a display the movement of the individual parts with respect to each other," para. 8); providing a visualization of a surgical implant overlaid on the virtual avatar ("virtually replace at least a portion of at least one of the individual parts of the patient's genicular anatomy with a virtual implant," para. 8); receiving input comprising an adjustment to the initial orientation of the visualization of the surgical implant into an adjusted orientation relative to the at least one of the bone or the joint ("virtually adjusting the position, shape and/or orientation of the implant or implants to obtained a planned position," para. 9); and determining whether the adjusted orientation of the visualization of the surgical implant satisfies a condition pertaining to the subject user performing the physical movement ("The adjustment may be performed by the user on the basis of the captured contact or impingement data. The contact or impingement may be regarded as acceptable if it indicates substantially symmetrical contact between the parts of the genicular anatomy and/or an avoidance of the patella alta or the patella bacha," para. 9).
Henning does not disclose providing the first continuous motion capture data as an input to a trained machine learning model; obtaining an output of the trained machine learning model, the output comprising an initial orientation of the surgical implant.
In the same art of surgical planning, Daley teaches providing the first continuous motion capture data as an input to a trained machine learning model; obtaining an output of the trained machine learning model, the output comprising an initial orientation of the surgical implant ("The algorithm may include analysis of preoperative plans, surgical measurements, and patient outcomes stored on the server … wherein the analysis includes using … Machine learning," para. 19; "The patient surgical information may include medical imaging data of the patient. In some examples, the patient information … may include at least … extension motion, flexion motion, … knee motion in all three planes during active and passive range of motion in the joint," para. 20; "Patient imaging and data, is collected and images and/or data are … processed and templating is performed … Auto-templating identifies key anatomic landmarks and applies rules to positioning of implant … This templating may be informed by machine learning to optimize for fewest number of later revisions to preoperative plan," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Daley to Henning.  The motivation would have been "to produce the best or better patient outcome" (Daley, para. 35).
Regarding claim 7, the combination of Henning and Daley renders obvious causing display of the virtual avatar performing the physical movement with the visualization of the surgical implant aligned according to the received input ("display on a display the movement of the individual parts with respect to each other … virtually replace at least a portion of at least one of the individual parts of the patient's genicular anatomy with a virtual implant," Henning, para. 8; "virtually adjusting the position, shape and/or orientation of the implant or implants to obtained a planned position," Henning, para. 9).
Regarding claim 8, the combination of Henning and Daley renders obvious receiving second continuous motion capture data representing dynamic motion of the at least one of the bone or the joint of the subject user and of the surgical implant during a surgical procedure; and verifying that an orientation of the surgical implant during the surgical procedure matches the orientation of the visualization of the surgical implant that satisfied the condition pertaining to the subject user performing the physical movement ("The noted scans can be performed pre-operatively or intra-operatively. The movement can also, however, be recorded post-operatively … the recorded movement can be compared with the pre-operatively or intra-operatively recorded movements and analyzed," Henning, para. 24; "ensuring that the patella moves anatomically after implantation," Henning, para. 21).
Regarding claims 9, 13, and 14, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 7, and 8, respectively.
Regarding claims 15, 19, and 20, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 7, and 8, respectively.

Claims 2, 3, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henning in view of Daley, and further in view of Park et al. (US 2016/0270859; hereinafter "Park").
Regarding claim 2, the combination of Henning and Daley does not disclose receiving values corresponding to all six degrees of freedom for each individual component of the surgical implant.
In the same art of surgical planning, Park teaches receiving values corresponding to all six degrees of freedom for each individual component of the surgical implant ("displaying … a three dimensional computer model of the implant relative to the three dimensional computer model of the femur," published claim 1; "There are 6 degrees of freedom for a femoral implant to be moved and rotated for placement on the femoral bone. The femur reference data (e.g. … reference planes P, S) is utilized in the selection and placement of the femoral implant," para. 180).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Park to the combination of Henning and Daley.  The motivation would have been "To achieve accurate implant alignment" (Park, para. 12)
Regarding claim 3, the combination of Henning, Daley, and Park renders obvious wherein the values corresponding to all six degrees of freedom comprise rotational values and translational values defined according to a known plane ("There are 6 degrees of freedom for a femoral implant to be moved and rotated for placement on the femoral bone. The femur reference data (e.g. … reference planes P, S) is utilized in the selection and placement of the femoral implant," Park, para. 180; see claim 2 for motivation to combine).
Regarding claims 10 and 11, they are rejected using the same citations and rationales set forth in the rejections of claims 2 and 3, respectively.
Regarding claim 16, it is rejected using the same citations and rationales set forth in the rejections of claims 2 and 3.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henning in view of Daley, and further in view of Johannaber et al. (US 2018/0116823; hereinafter "Johannaber").
Regarding claim 4, the combination of Henning and Daley does not disclose determining whether the visualization of the surgical implant will come within a threshold margin of an angle of impingement while the virtual avatar is performing the physical movement.
In the same art of surgical planning, Johannaber teaches determining whether the visualization of the surgical implant will come within a threshold margin of an angle of impingement while the virtual avatar is performing the physical movement ("output an indication of a fit of the femoral head in the acetabular component. The indication may include an angle (e.g., potential impingement), a risk of impingement, … a risk-level for postoperative impingement," para. 53; "setting joint force and proximity angle limits," para. 43; "The indication of impingement signifies that a first angle is outside a limit … A second indication shows that a second angle limit has not been violated, such as a limit applied to anterior-posterior (A-P) coverage or flex-extension coverage … The second angle and the force measurement are within tolerated limits," paras. 45-46).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Johannaber to the movement visualization of the combination of Henning and Daley.  The motivation would have been "to improve outcomes" (Johannaber, para. 20), such as by increasing accuracy.
Regarding claim 17, it is rejected using the same citations and rationales set forth in the rejection of claim 4.

Claims 5, 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henning in view of Daley, and further in view of Britton et al. (US 2017/0007330; hereinafter "Britton").
Regarding claim 5, the combination of Henning and Daley does not disclose capturing the first continuous motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical movement.
In the same art of analyzing joint motion, Britton teaches capturing the first continuous motion capture data using a plurality of motion capture sensors affixed to one or more body parts of the subject user while the subject user is performing the physical movement ("information can be captured by the surgeon through a similar interface, while the joint is manipulate through a range of motion captured by a position sensor module mounted to the patient," para. 46; "receiving position data provided by one or more sensors," para. 84).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Britton to the combination of Henning and Daley.  The motivation would have been "accurately sensing joint forces … throughout the total range of motion" and "improved joint function" (Britton, para. 9)
Regarding claim 6, the combination of Henning, Daley, and Britton teaches wherein the first continuous motion capture data comprises one or more of positional data, rotational data, or acceleration data measured by the plurality of motion capture sensors ("receiving the position data including receiving position data provided by one or more sensors removably coupled the at least one bone," Britton, para. 84; see claim 5 for motivation to combine).
Regarding claim 12, it is rejected using the same citations and rationales set forth in the rejections of claims 5 and 6.
Regarding claim 18, it is rejected using the same citations and rationales set forth in the rejections of claims 5 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611